Citation Nr: 1708832	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO. 09-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative arthritis.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to an initial compensable disability rating for bilateral hearing loss from August 26, 2006.


WITNESS AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and from May 2005 to August 2006 with additional service in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007, November 2008, May 2009, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2011, the Veteran testified at a video-conference hearing before a Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of this claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In May 2011 and December 2014, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. The Veteran has a current low back disability, to include degenerative arthritis of the spine.

2. Symptoms of degenerative arthritis of the spine were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
3. The Veteran's current low back disability is not etiologically related to his military service.

4. The Veteran does not have a current diagnosis of a bilateral knee disability.

5. VA audiometric testing in August 2008 revealed a 19 decibel puretone threshold average in the right ear and 28 decibel puretone threshold average in the left ear. Speech discrimination was measured at 92 percent in the right ear and 88 percent in the left ear.

6. VA audiometric testing in February 2016 revealed a 31 decibel puretone threshold average in the right ear and 36 decibel puretone threshold average in the left ear. Speech discrimination was measured at 84 percent in the right ear and 88 percent in the left ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include degenerative arthritis, have not been met 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a bilateral knee disability have not been met 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for an initial compensable disability rating for bilateral hearing loss from August 26, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by March 2007 and December 2008 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2008 and February 2016 VA examiners both performed in-person audiological examinations. The December 2012 and February 2016 VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and performed physical examinations. The examiners collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examinations are responsive to the May 2011 and December 2014 Board remand directives and are adequate to decide the Veteran's claims including the increased rating claim on appeal. See Barr, 21 Vet. App. at 311. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 
In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Low Back Disability

The Veteran contends that service-connection is warranted for his low back disability because it is related to an in-service improvised explosive device (IED) explosion that he experienced while in Iraq in March 2006.
The Veteran has a current disability with a qualifying diagnosis of mild degenerative arthritis of the spine. A February 2016 VA examination report reflects that following a physical examination and imaging of the thoracolumbar spine, the Veteran was diagnosed with mild degenerative arthritis of the spine. Accordingly, the first element of service connection is met.

The Veteran had an in-service event of a March 2006 IED explosion. The Veteran was awarded the Purple Heart and Bronze Star medal for the wounds he received in action resulting from the March 2006 IED explosion. A fellow serviceman, in a March 2006 sworn statement, attested to the occurrence of the IED explosion. During the August 2008, December 2012, and February 2016 VA examinations, the Veteran reported that he experienced an IED explosion 2006. Further, during the January 2011 Board hearing, the Veteran testified in detail regarding the IED explosion. Therefore, the Veteran has met the second element of service connection.

The Veteran has met the first two elements of service connection. That fact notwithstanding, however, the Board finds that service connection a low back disability is not warranted because there is no medical evidence of record to establish the required nexus between the disability and the Veteran's military service, including the IED explosion he experienced in March 2006.

After a review of the Veteran's service treatment records, there is no indication that the Veteran complained of or was treated for a low back disability during service. The Veteran's July 1988 service entrance examination, March 1990 service examination, November 1993 service exit examination, and October 2002 service entrance examination indicate that the Veteran had normal bodily systems, including the upper extremities, lower extremities, and spine, other musculoskeletal categories. In an October 2002 report of medical history (DD Form 2807-1), the Veteran reported that he never had arthritis, rheumatism, or bursitis, a recurrent back problem or any back problem, bone, joint, or other deformities, or broken bones, and reported that he was in good health. In a May 2005 pre-deployment health assessment (DD Form 2795), the Veteran stated that his health in general was good and only reported dental problems. In a March 2006 statement, a fellow serviceman stated that in March 2006, he was in a Humvee with the Veteran when it was struck by an IED. The explosion from the IED "slightly injured" the Veteran and caused light damage to the exterior of the Humvee including cracking both front windshields and detaching the antenna from its base. The Veteran sustained minor cuts and abrasions to his forehead and left cheek which were treated by US Army medical personnel at Camp Ramadi. The Veteran was released to duty the same night. In an August 2006 post-deployment health assessment (DD Form 2796), the Veteran reported that he was seen zero times in sick call and reported having symptoms including weakness, headaches, swollen, stiff or painful joints, back pain, and muscle aches during his deployment but was not experiencing these symptoms at the time. In a December 2006 post-deployment health reassessment (DD Form 2900), the Veteran stated that his overall health during the past month was good. The Veteran reported having weakness, headaches, swollen, stiff or painful joints, and muscle aches as health concerns or conditions that he felt were related to his deployment. The Veteran did not indicate back pain as a health concern.

In an August 2008 VA examination report, the Veteran stated that along with suffering a large bruise on the left side of his face in Iraq from the IED blast, his back slammed against the turret of the Humvee he was riding in. He stated that he had constant lumbosacral pain and headaches daily. The examiner stated that the lumbosacral spine showed minimal reduction in height of L1 and the remaining vertebral bodies were normal with good alignment. The disc spaces were well maintained and there was no shrapnel, soft tissue calcification, definite degenerative joint disease noted. The examiner opined that the Veteran had a normal lumbosacral spine but diagnosed a chronic sprain of the lumbosacral spine.

The December 2012 VA examination report indicates that the Veteran did not have a diagnosis of a back condition. The examiner opined that the back condition is less likely than not etiologically related to the Veteran's military service. The examiner noted the Veteran's statement that in 2006 he was exposed to an IED blast during service and his assertion that he did not feel low back pain until 3 to 4 days following the incident. The examiner also noted that the prolonged sitting or standing would trigger the Veteran's low back pain which was relieved with Tylenol. 
The Veteran was first diagnosed with degenerative arthritis of the spine in February 2016. The medical evidence does not show that the Veteran's low back disability, including degenerative arthritis of the spine, manifested to a degree of 10 percent disabling or more within one year from his August 2006 separation from service and a presumption of service connection based on the chronicity of the degenerative arthritis of the spine is not appropriate. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

The February 2016 VA examiner opined that the Veteran does not have a diagnosis of a low back condition that is at least likely as not incurred in or caused by service. The examiner attributed the Veteran's currently diagnosed degenerative arthritis of the spine to aging and chronic wear and tear. The examiner compared the Veteran's x-rays from August 2008 with the February 2016 x-rays and determined that mild progression of a degenerative spine was shown which was appropriate for the Veteran's age. The impression was minimal spondylosis but otherwise grossly negative with the vertebral body heights and alignment mostly maintained. Further, the examiner explained that current medical knowledge did not support causation of a degenerative condition of the spine to sprain or strain injuries. The examiner was aware of and considered the March 2006 IED incident and the Veteran's reported long-term back pain in his opinion. The examiner stated that he had not found the Veteran's testimony regarding the IED incident to be incredible but the weight of the clinical evidence including the physical examinations and imaging studies found in the medical records, and VA examinations from August 2008, December 2012, and the February 2016, clinical notes from the VA medical center physician and current medical literature did not support a diagnoses of a low back disability related to military service. 

The medical opinions from August 2008, December 2012, and February 2016 provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. During the January 2011 Board hearing, the Veteran asserted that his low back disability began in-service and that the March 2006 IED explosion was the origin or at minimum aggravated further conditions. The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. The Veteran has attempted to establish a nexus through his own lay assertions that his low back disability was caused by the March 2006 IED explosion, however, the Veteran is not competent to offer opinions as to the etiology of his low back disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Low back disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. 

The preponderance of the evidence is against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Knee Disability

The Veteran does not have a current diagnosis for a bilateral knee disability; therefore, service connection for a bilateral knee disability is not warranted. The August 2008 VA examination report indicates that x-rays for both knees were performed and revealed a bone island which was considered to be a benign in the proximal right tibia. The VA examiner diagnosed the Veteran with a chronic sprain of both knees but indicated that the x-rays of both knees were normal. 

The VA examiner from the December 2012 VA examination indicated that the Veteran did not have a knee or lower leg condition. The VA examiner noted the Veteran's statement that both of his knees were hurt and that he did not feel the pain until 3 to 4 days following the IED blast in 2006. The VA examiner also cited conflicting evidence from the previous VA examination performed in August 2008 in which the Veteran stated that his knee pain began in 2005 without known etiology. 

In February 2016, following a physical examination and review of the Veteran's file including service treatment records, enlistment examination, post-deployment questionnaire, and VA medical records, a VA examiner determined that the Veteran did not have a current diagnosis associated with the claimed bilateral knee disability. Radiographs from the August 2008 VA examination and the February 2016 VA examination were compared by the examiner and he reaffirmed the assessment of "essentially negative x-rays of both knees." After reviewing the evidence, including the service treatment records; August 2008, December 2012, and February 2016 VA examination reports; and VA medical records, the examiner concluded that the Veteran did not have a diagnosis of a bilateral knee condition that is at least as likely not incurred in or caused by service. 

The Board has considered the Veteran's lay statements regarding the IED explosion in March 2006 and the pain that the Veteran experienced in his knees. The Veteran testified in the January 2011 Board hearing detailing the IED explosion and attributed his knee sprain to the incident. During the August 2008 VA examination, the Veteran complained of knee pain and stated that his knees just started hurting in 2005 while in Iraq. The December 2012 VA examiner noted that heavy lifting triggered the Veteran's knee pain and that his right knee "gives out" intermittently which was relieved with Tylenol. In the February 2016 VA examination report, the Veteran stated that the March 2016 IED blast caused his knee to hit the ceiling on the Humvee but was never treated for his knees during the hospital visit after the explosion. Further, the Veteran asserted that about a year after the IED explosion, his right knee collapsed while marching. The Veteran stated that he did not currently have pain in his knees but they "pop" all the time but have not collapsed recently. The credibility of the statements regarding the March 2016 IED blast is not in question and the Board finds the Veteran to be competent and credible in reporting observable symptomatology including pain as discussed. See Layno, 6 Vet. App. 223, 225; Barr, 21 Vet. App. at 311. However, lay assertions do not constitute a competent clinical diagnosis of an existing bilateral knee disability. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. Further, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). While the Veteran has an in-service event of the March 2016 IED explosion, in the absence of a current diagnosis for a bilateral knee disability, service connection cannot be established.

As the preponderance of the evidence is against the claim of service connection for a bilateral knee disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that an increased disability rating for bilateral hearing loss is warranted because his hearing disability is more severe than the currently-assigned ratings.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2016). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

In August 2008, the Veteran underwent a VA audiological examination, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
15
25
19
LEFT
25
20
30
35
28

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 19 decibels and a speech recognition score of 92 percent. It received a designation of I under Table VI. See 38 C.F.R. § 4.85, Table VI. Because the left ear had a puretone average of 28 decibels and a speech recognition score of 88 percent, it received a designation of II under Table VI. Table VIa will not be taken into consideration for either ear because the puretone threshold in decibels are not above 55 decibels for each of the frequencies 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a). The intersection of row I for the better ear and column II for the poorer ear on Table VII established that under the August 2008 VA examination the Veteran's hearing loss is entitled to a 0 percent or noncompensable disability rating. See 38 C.F.R. § 4.85, DC 6100.

The August 2008 VA examination report noted that the Veteran's chief complaint was bilateral hearing loss and tinnitus. The Veteran stated that he had trouble understanding speech clearly sometimes. The examination report did not indicate any other symptoms or functional impairments that the Veteran may have reported at the time of the examination.

In February 2016, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
25
45
31
LEFT
30
35
35
45
36

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

The puretone numbers for both ears at 1000, 2000, 3000, and 4000 Hertz are each not above 55 decibels, therefore Table VI will be used for each the right and left ear and not Table VIa. See 38 C.F.R. § 4.86(a). The right ear had a puretone average of 31 decibels and a speech recognition score of 84 percent; therefore, it received a designation of II under Table VI. See 38 C.F.R. § 4.85. Because the left ear had a puretone average of 36 decibels and a speech recognition score of 88 percent, it received a designation of II under both Table VI. See id. The intersection of row II for the better ear and column II for the poorer ear on Table VII established that under the February 2016 VA examination, the Veteran's hearing loss is entitled to a 0 percent or a noncompensable disability rating. See id.

In the February 2016 VA examination report, the examiner noted that the Veteran's hearing loss impacted ordinary condition of daily life, specifically that the Veteran stated "my wife has to have me repeat a lot."

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding speech clearly or difficulty conversing, as described in the August 2008 and February 2016 VA examination reports. See Layno v. Brown, 6 Vet. App. 465, 469. The Veteran has been provided objective, controlled speech discrimination tests using the appropriate VA-approved Maryland CNC word list during each of his VA audiological examinations. The speech discrimination test specifically assesses word comprehension and assigns a speech recognition ability percentage. The disability ratings are derived by a mechanical application of the rating schedule which incorporates both the puretone threshold average and the speech recognition ability percentage. Lendenmann, 3 Vet. App. at 349. The Veteran's August 2008 and February 2016 VA examinations both resulted in a noncompensable or 0 percent disability rating. The Board has considered the functional impact of the Veteran's disability and the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to an initial compensable disability rating from August 26, 2006.

The preponderance of the evidence is against the claim for a higher rating for bilateral hearing loss. The impairment associated with this disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the schedular criteria for an increased rating, his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable disability rating for bilateral hearing loss from August 26, 2006 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's bilateral hearing loss disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's bilateral hearing loss disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). This disability resulted in decreased hearing acuity and comprehension problems, including having difficulty conversing. In Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March 17, 2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.85, 4.86, DC 6100; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the bilateral hearing loss disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran filed a formal claim for TDIU in August 2008. During the January 2011 Board hearing, the Veteran withdrew this TDIU claim. Since withdrawing the TDIU claim, the Veteran reports difficulty understanding and comprehending others as a result of his bilateral hearing loss but there is no indication in the record that the Veteran is rendered unemployable due to his service-connected hearing loss. Further, the Veteran is currently employed full-time at a Volvo factory as a truck frame assembler as noted in the February 2016 VA examination report. Therefore, the issue of a TDIU is not reasonably raised by the record.


ORDER

Entitlement to service connection for a low back disability, to include degenerative arthritis, is denied.

Entitlement to service connection for a bilateral knee disability is denied.

An initial compensable disability rating for bilateral hearing loss from August 26, 2006 is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


